 



Exhibit (10)c.
GENESCO INC.
1996 STOCK INCENTIVE PLAN
AMENDED AND RESTATED
as of October 24, 2007
SECTION 1. Purpose; Definitions.
     The purpose of the Genesco Inc. 1996 Stock Incentive Plan (the “Plan”) is
to enable Genesco Inc. (the “Corporation”) to attract, retain and reward key
employees of and consultants to the Corporation and its Subsidiaries and
Affiliates, and directors who are not also employees of the Corporation, and
strengthen the mutuality of interests between such key employees, consultants
and directors by awarding such key employees, consultants and directors
performance-based stock incentives and/or other equity interests or equity-based
incentives in the Corporation, as well as performance-based incentives payable
in cash. The creation of the Plan shall not diminish or prejudice other
compensation programs approved from time to time by the Board.
     For purposes of the Plan, the following terms shall be defined as set forth
below:
     A. “Affiliate” means any entity other than the Corporation and its
Subsidiaries that is designated by the Board as a participating employer under
the Plan, provided that the Corporation directly or indirectly owns at least 20%
of the combined voting power of all classes of stock of such entity or at least
20% of the ownership interests in such entity.
     B. “Board” means the Board of Directors of the Corporation.
     C. “Common Stock” means the Corporation’s Common Stock, par value $1.00 per
share.
     D. “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
     E. “Committee” means the Committee referred to in Section 2 of the Plan.
     F. “Corporation” means Genesco Inc., a corporation organized under the laws
of the State of Tennessee or any successor corporation.
     G. “Disability” means disability as determined under the Corporation’s
long-term disability insurance plan, as it may be amended from time to time.

 



--------------------------------------------------------------------------------



 



     H. “Disinterested Person” shall have the meaning set forth in
Rule 16b-3(c)(2)(i) as promulgated by the Securities and Exchange Commission
(“Commission”) under the Securities Exchange Act of 1934, as amended, or any
successor definition adopted by the Commission.
     I. “Early Retirement” means retirement, for purposes of this Plan with the
express consent of the Corporation at or before the time of such retirement,
from active employment with the Corporation and any Subsidiary or Affiliate
prior to age 65, in accordance with any applicable early retirement policy of
the Corporation then in effect or as may be approved by the Committee.
     J. “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.
     K. “Fair Market Value” means with respect to the Stock, as of any given
date or dates, unless otherwise determined by the Committee in good faith, the
reported closing price of a share of such class of Stock on the New York Stock
Exchange (“NYSE”) or such other exchange or market as is the principal trading
market for such class of Stock, or, if no such sale of a share of such class of
Stock is reported on the NYSE or other exchange or principal trading market on
such date, the fair market value of a share of such class of Stock as determined
by the Committee in good faith.
     L. “Incentive Stock Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.
     M. “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
     N. “Normal Retirement” means retirement from active employment with the
Corporation and any Subsidiary or Affiliate on or after age 65.
     O. “Other Stock-Based Award” means an award under Section 8 below that is
valued in whole or in part by reference to, or is otherwise based on, Stock.
     P. “Outside Director” means a member of the Board who is not an officer or
employee of the Corporation or any Subsidiary or Affiliate of the Corporation.
     Q. “Outside Director Restricted Stock” shall have the meaning provided in
Section 9.
     R. “Plan” means this Genesco Inc. 1996 Stock Incentive Plan, as amended
from time to time.
     S. “Restricted Stock” means an award of shares of Stock that is subject to
restrictions under Section 7 below.

- 2 -



--------------------------------------------------------------------------------



 



     T. “Restriction Period” shall have the meaning provided in Section 7.
     U. “Retirement” means Normal or Early Retirement.
     V. “Stock” means the Common Stock.
     W. “Stock Appreciation Right” means the right pursuant to an award granted
under Section 6 below to surrender to the Corporation all (or a portion) of a
Stock Option in exchange for an amount equal to the difference between (i) the
Fair Market Value, as of the date such Stock Option (or such portion thereof) is
surrendered, of the shares of Stock covered by such Stock Option (or such
portion thereof), subject, where applicable, to the pricing provisions in
Section 6(b)(ii), and (ii) the aggregate exercise price of such Stock Option (or
such portion thereof).
     X. “Stock Option” or “Option” means any option to purchase shares of Stock
(including Restricted Stock, if the Committee so determines) granted pursuant to
Section 5 below.
     Y. “Subsidiary” means any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.
     In addition, the terms “Change in Control,” “Potential Change in Control”
and “Change in Control Price” shall have the meanings set forth, respectively in
Sections 10(b), (c) and (d) below and the term “Cause” shall have the meaning
set forth in Section 5(j) below.
SECTION 2. Administration.
     The Plan shall be administered by a Committee of not less than two
Disinterested Persons, who shall be appointed by the Board and who shall serve
at the pleasure of the Board. The functions of the Committee specified in the
Plan may be exercised by an existing Committee of the Board composed exclusively
of Disinterested Persons. The initial Committee shall be the Compensation
Committee of the Board.
     The Committee shall have authority to grant, pursuant to the terms of the
Plan, to officers, other key employees and consultants eligible under Section 4:
(i) Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock,
and/or (iv) Other Stock-Based Awards.
     In particular, the Committee shall have the authority, consistent with the
terms of the Plan:

- 3 -



--------------------------------------------------------------------------------



 



     (a) to select the officers and other key employees of and consultants to
the Corporation and its Subsidiaries and Affiliates to whom Stock Options, Stock
Appreciation Rights, Restricted Stock, and/or Other Stock-Based Awards may from
time to time be granted hereunder;
     (b) to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock, and/or
Other Stock-Based Awards, or any combination thereof, are to be granted
hereunder to one or more eligible employees;
     (c) to determine the number of shares to be covered by each such award
granted hereunder;
     (d) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder (including, but not limited to, the
share price and any restriction or limitation, or any vesting acceleration or
waiver of forfeiture restrictions regarding any Stock Option or other award
and/or the shares of Stock relating thereto, based in each case on such factors
as the Committee shall determine, in its sole discretion); and to amend or waive
any such terms and conditions to the extent permitted by Section 11 hereof;
     (e) to determine whether and under what circumstances a Stock Option may be
settled in cash or Restricted Stock under Section 5(m) instead of Stock;
     (f) to determine whether, to what extent and under what circumstances
Option grants and/or other awards under the Plan are to be made, and operate, on
a tandem basis vis-à-vis other awards under the Plan and/or cash awards made
outside of the Plan;
     (g) to determine whether, to what extent and under what circumstances Stock
and other amounts payable with respect to an award under this Plan shall be
deferred either automatically or at the election of the participant (including
providing for and determining the amount and
     (h) to determine whether to require payment withholding requirements in
shares of Stock.
     The Committee shall have the authority to adopt, alter and repeal such
rules, guidelines and practices governing the Plan as it shall, from time to
time, deem advisable; to interpret the terms and provisions of the Plan and any
award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan.

- 4 -



--------------------------------------------------------------------------------



 



     All decisions made by the Committee pursuant to the provisions of the Plan
shall be made in the Committee’s sole discretion and shall be final and binding
on all persons, including the Corporation and Plan participants.
     Notwithstanding the foregoing, the Committee shall have no authority to
determine the terms or conditions of awards to Outside Directors, which shall be
governed solely by Section 9 hereof.
SECTION 3. Shares of Stock Subject to Plan.
     The aggregate number of shares of Stock reserved and available for
distribution under the Plan shall not exceed 4,400,000 shares. Such shares of
Common Stock may consist, in whole or in part, of authorized and unissued shares
or of issued shares purchased and held by the Corporation.
     If any shares of Stock that have been optioned cease to be subject to a
Stock Option, or if any shares of Stock that are subject to any Restricted Stock
or Other Stock-Based Award granted hereunder are forfeited prior to the payment
of any dividends, if applicable, with respect to such shares of Stock, or any
such award otherwise terminates without a payment being made to the participant
in the form of Stock, such shares shall again be available for distribution in
connection with future awards under the Plan.
     In the event of any merger, reorganization, consolidation,
recapitalization, extraordinary cash dividend, Stock dividend, Stock split or
other change in corporate structure affecting the Stock, an equitable and
proportionate substitution or adjustment shall be made in the aggregate number
of shares reserved for issuance under the Plan, in the number and option price
of shares subject to outstanding Options granted under the Plan and in the
number of shares subject to other outstanding awards granted under the Plan,
provided that the number of shares subject to any award shall always be a whole
number. Such adjusted option price shall also be used to determine the amount
payable by the Corporation upon the exercise of any Stock Appreciation Right
associated with any Stock Option. The maximum number of shares that may be
awarded to any participant under Section 4 of this Plan shall be adjusted in the
same manner as the number of shares subject to outstanding Options.

- 5 -



--------------------------------------------------------------------------------



 



SECTION 4. Eligibility.
     Officers and other key employees of and consultants to the Corporation and
its Subsidiaries and Affiliates (but excluding members of the Committee and any
person who serves only as a director, except as otherwise provided in Section 9)
who are responsible for or contribute to the management, growth and/or
profitability of the business of the Corporation and/or its Subsidiaries and
Affiliates are eligible to be granted awards under the Plan. No individual
employee, officer or consultant shall receive aggregate awards hereunder
amounting to more than 1,000,000 shares, subject to adjustment as provided in
Section 3.
SECTION 5. Stock Options.
     Stock Options may be granted alone, in addition to or in tandem with other
awards granted under the Plan and/or cash awards made outside of the Plan. Any
Stock Option granted under the Plan shall be in such form as the Committee may
from time to time approve.
     Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options. Incentive Stock Options may
be granted only to individuals who are employees of the Corporation or any
Subsidiary of the Corporation.
     The Committee shall have the authority to grant to any optionee Incentive
Stock Options, Non-Qualified Stock Options, or both types of Stock Options (in
each case with or without Stock Appreciation Rights).
     Options granted to officers, key employees and consultants under the Plan
shall be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable.
     (a) Option Price. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant but shall
be not less than 100% (or, in the case of any employee who owns stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Corporation or of any of its Subsidiaries, not less than 110%) of the Fair
Market Value of the Stock at grant, in the case of Incentive Stock Options, and
not less than 50% of the Fair Market Value of the Stock at grant, in the case of
Non-Qualified Stock Options.
     (b) Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Incentive Stock Option shall be exercisable more than ten
years (or, in the case of an employee who owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Corporation or
any of its Subsidiaries or parent corporations, more than five years) after the
date the Option is granted.

- 6 -



--------------------------------------------------------------------------------



 



     (c) Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at or after grant; provided, however, that except as provided in
Section 5(g) and (h) and Section 10, unless otherwise determined by the
Committee at or after grant, no Stock Option shall be exercisable prior to the
first anniversary date of the granting of the Option. The Committee may provide
that a Stock Option shall vest over a period of future service at a rate
specified at the time of grant, or that the Stock Option is exercisable only in
installments. If the Committee provides, in its sole discretion, that any Stock
Option is exercisable only in installments, the Committee may waive such
installment exercise provisions at any time at or after grant in whole or in
part, based on such factors as the Committee shall determine, in its sole
discretion. The Committee may establish performance conditions or other
conditions to the exercisability of any Stock Options, as determined by the
Committee in its sole discretion, which conditions may be waived by the
Committee in its sole discretion.
     (d) Method of Exercise. Subject to whatever installment exercise
restrictions apply under Section 5(c), Stock Options may be exercised in whole
or in part at any time during the option period, by giving written notice of
exercise to the Corporation specifying the number of shares to be purchased.
     Such notice shall be accompanied by payment in full of the purchase price,
either by check, note or such other instrument as the Committee may accept. As
determined by the Committee, in its sole discretion, at or (except in the case
of an Incentive Stock Option) after grant, payment in full or in part may also
be made in the form of unrestricted Stock already owned by the optionee or, in
the case of the exercise of a Non-Qualified Stock Option or Restricted Stock,
subject to an award hereunder (valued at the Fair Market Value of the Stock on
the date the option is exercised, as determined by the Committee). If payment of
the exercise price is made in part or in full with Stock, the Committee may
award to the employee a new Stock Option to replace the Stock which was
surrendered.
     If payment of the option exercise price of a Non-Qualified Stock Option is
made in whole or in part in the form of Restricted Stock, such Restricted Stock
(and any replacement shares relating thereto) shall remain (or be) restricted in
accordance with the original terms of the Restricted Stock award in question,
and any additional Stock received upon the exercise shall be subject to the same
forfeiture restrictions, unless otherwise determined by the Committee, in its
sole discretion, at or after grant.
     No shares of Stock shall be issued until full payment therefor has been
made. An optionee shall generally have the rights to dividends or other rights
of a stockholder with respect to shares subject to the Option when the optionee
has given written notice of exercise, has paid in full for such shares, and, if
requested, has given the representation described in Section 13(a).

- 7 -



--------------------------------------------------------------------------------



 



     (e) Non-Transferability of Options. No Stock Option shall be transferable
by the optionee otherwise than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the optionee’s
lifetime, only by the optionee.
     (f) Bonus for Taxes. In the case of a Non-Qualified Stock Option, the
Committee in its discretion may award at the time of grant or thereafter the
right to receive upon exercise of such Stock Option a cash bonus calculated to
pay part or all of the federal and state, if any, income tax incurred by the
optionee upon such exercise.
     (g) Termination by Death. Subject to Section 5(k), if an optionee’s
employment by the Corporation and any Subsidiary or (except in the case of an
Incentive Stock Option) Affiliate terminates by reason of death, any Stock
Option held by such optionee may thereafter be exercised, to the extent such
option was exercisable at the time of death or (except in the case of an
Incentive Stock Option) on such accelerated basis as the Committee may determine
at or after grant (or except in the case of an Incentive Stock Option, as may be
determined in accordance with procedures established by the Committee) by the
legal representative of the estate or by the legatee of the optionee under the
will of the optionee, for a period of one year (or such other period as the
Committee may specify at or after grant) from the date of such death or until
the expiration of the stated term of such Stock Option, whichever period is the
shorter.
     (h) Termination by Reason of Disability. Subject to Section 5(k), if an
optionee’s employment by the Corporation and any Subsidiary or (except in the
case of an Incentive Stock Option) Affiliate terminates by reason of Disability,
any Stock Option held by such optionee may thereafter be exercised by the
optionee, to the extent it was exercisable at the time of termination or (except
in the case of an Incentive Stock Option) on such accelerated basis as the
Committee may determine at or after grant (or, except in the case of an
Incentive Stock Option, as may be determined in accordance with procedures
established by the Committee), for a period of (i) three years (or such other
period as the Committee may specify at or after grant) from the date of such
termination of employment or until the expiration of the stated term of such
Stock Option, whichever period is the shorter, in the case of a Non-Qualified
Stock Option and (ii) one year from the date of termination of employment or
until the expiration of the stated term of such Stock Option, whichever period
is shorter, in the case of an Incentive Stock Option; provided however, that, if
the optionee dies within the period specified in (i) above (or other such period
as the committee shall specify at or after grant), any unexercised Non-Qualified
Stock Option held by such optionee shall thereafter be exercisable to the extent
to which it was exercisable at the time of death for a period of twelve months
from the date of such death or until the expiration of the stated term of such
Stock Option, whichever period is shorter. In the event of termination of
employment by reason of Disability, if an Incentive Stock Option is exercised
after the expiration of the exercise period applicable to Incentive Stock
Options, but before the expiration of any period that

- 8 -



--------------------------------------------------------------------------------



 



would apply if such Stock Option were a Non-Qualified Stock Option, such Stock
Option will thereafter be treated as a Non-Qualified Stock Option.
     (i) Termination by Reason of Retirement. Subject to Section 5(k), if an
optionee’s employment by the Corporation and any Subsidiary or (except in the
case of an Incentive Stock Option) Affiliate terminates by reason of Normal or
Early Retirement, any Stock Option held by such optionee may thereafter be
exercised by the optionee, to the extent it was exercisable at the time of such
Retirement or (except in the case of an Incentive Stock Option) on such
accelerated basis as the Committee may determine at or after grant (or, except
in the case of an Incentive Stock Option, as may be determined in accordance
with procedures established by the Committee), for a period of (i) three years
(or such other period as the Committee may specify at or after grant) from the
date of such termination of employment or the expiration of the stated term of
such Stock Option, whichever period is the shorter, in the case of a
Non-Qualified Stock Option and (ii) three months from the date of such
termination of employment or the expiration of the stated term of such Stock
Option, whichever period is the shorter, in the event of an Incentive Stock
Option; provided however, that, if the optionee dies within the period specified
in (i) above (or other such period as the Committee shall specify at or after
grant), any unexercised Non-Qualified Stock Option held by such optionee shall
thereafter be exercisable to the extent to which it was exercisable at the time
of death for a period of twelve months from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is shorter.
In the event of termination of employment by reason of Retirement, if an
Incentive Stock Option is exercised after the expiration of the exercise period
applicable to Incentive Stock Options, but before the expiration of the period
that would apply if such Stock Option were a Non-Qualified Stock Option, the
option will thereafter be treated as a Non-Qualified Stock Option.
     (j) Other Termination. Subject to Section 5(k), unless otherwise determined
by the Committee (or pursuant to procedures established by the Committee) at or
(except in the case of an Incentive Stock Option) after grant, if an optionee’s
employment by the Corporation and any Subsidiary or (except in the case of an
Incentive Stock Option) Affiliate is involuntarily terminated for any reason
other than death, Disability or Normal or Early Retirement, the Stock Option
shall thereupon terminate, except that such Stock Option may be exercised, to
the extent otherwise then exercisable, for the lesser of three months or the
balance of such Stock Option’s term if the involuntary termination is without
Cause. For purposes of this Plan, “Cause” means (i) a felony conviction of a
participant or the failure of a participant to contest prosecution for a felony,
or (ii) a participant’s willful misconduct or dishonesty, which is directly and
materially harmful to the business or reputation of the Corporation or any
Subsidiary or Affiliate. If an optionee voluntarily terminates employment with
the Corporation and any Subsidiary or (except in the case of an Incentive Stock
Option) Affiliate (except for Disability, Normal or Early Retirement), the Stock
Option shall thereupon terminate; provided, however, that the Committee at grant
or (except in the case of an Incentive Stock Option) thereafter

- 9 -



--------------------------------------------------------------------------------



 



may extend the exercise period in this situation for the lesser of three months
or the balance of such Stock Option’s term.
     (k) Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the optionee(s) affected, to
disqualify any Incentive Stock Option under such Section 422.
          No Incentive Stock Option shall be granted to any participant under
the Plan if such grant would cause the aggregate Fair Market Value (as of the
date the Incentive Stock Option is granted) of the Stock with respect to which
all Incentive Stock Options issued after December 31, 1986 are exercisable for
the first time by such participant during any calendar year (under all such
plans of the Company and any Subsidiary) to exceed $100,000.
          To the extent permitted under Section 422 of the Code or the
applicable regulations thereunder or any applicable Internal Revenue Service
pronouncement:
     (i) if (x) a participant’s employment is terminated by reason of death,
Disability or Retirement and (y) the portion of any Incentive Stock Option that
is otherwise exercisable during the post-termination period specified under
Section 5(g), (h) or (i), applied without regard to the $100,000 limitation
contained in Section 422(d) of the Code, is greater than the portion of such
Option that is immediately exercisable as an “Incentive Stock Option” during
such post-termination period under Section 422, such excess shall be treated as
a Non-Qualified Stock Option; and
     (ii) if the exercise of an Incentive Stock Option is accelerated by reason
of a Change in Control, any portion of such Option that is not exercisable as an
Incentive Stock Option by reason of the $100,000 limitation contained in
Section 422(d) of the Code shall be treated as a Non-Qualified Stock Option.
     (l) Buyout Provisions. The Committee may at any time offer to buy out for a
payment in cash, Stock or Restricted Stock an Option previously granted, based
on such terms and conditions as the Committee shall establish and communicate to
the optionee at the time that such offer is made.
     (m) Settlement Provisions. If the option agreement so provides at grant or
(except in the case of an Incentive Stock Option) is amended after grant and
prior to exercise to so provide (with the optionee’s consent), the Committee may
require that all or part of the shares to be issued with respect to the spread
value of an exercised Option

- 10 -



--------------------------------------------------------------------------------



 



take the form of Restricted Stock, which shall be valued on the date of exercise
on the basis of the Fair Market Value (as determined by the Committee) of such
Restricted Stock determined without regards to the forfeiture restrictions
involved.
     (n) Performance and Other Conditions. The Committee may condition the
exercise of any Option upon the attainment of specified performance goals or
other factors as the Committee may determine, in its sole discretion. Unless
specifically provided in the option agreement, any such conditional Option shall
vest immediately prior to its expiration if the conditions to exercise have not
theretofore been satisfied. The shares of Common Stock acquired pursuant to any
conditional Option shall not be transferable by an Optionee subject to Section
16(a) of the Exchange Act within six months of the date such Option first
becomes exercisable.
     SECTION 6. Stock Appreciation Rights.
     (a) Grant and Exercise. Stock Appreciation Rights may be granted in
conjunction with all or part of any Stock Option granted under the Plan. In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Stock Option.
     A Stock Appreciation Right or applicable portion thereof granted with
respect to a given Stock Option shall terminate and no longer be exercisable
upon the termination or exercise of the related Stock Option, subject to such
provisions as the Committee may specify at grant where a Stock Appreciation
Right is granted with respect to less than the full number of shares covered by
a related Stock Option.
     A Stock Appreciation Right may be exercised by an optionee, subject to
Section 6(b), in accordance with the procedures established by the Committee for
such purpose. Upon such exercise, the optionee shall be entitled to receive an
amount determined in the manner prescribed in Section 6(b). Stock Options
relating to exercised Stock Appreciation Rights shall no longer be exercisable
to the extent that the related Stock Appreciation Rights have been exercised.
     (b) Terms and Conditions. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:
     (i) Stock Appreciation Rights shall be exercisable only at such time or
times and to the extent that the Stock Options to which they relate shall be
exercisable in accordance with the provisions of Section 5 and this Section 6 of
the Plan; provided, however, that any Stock Appreciation Right granted to an
optionee subject to Section 16(a) of the Exchange Act subsequent to the grant of
the related Stock Option shall not be exercisable during the first six months of
its term. The exercise of Stock

- 11 -



--------------------------------------------------------------------------------



 



Appreciation Rights held by optionees who are subject to Section 16(a) of the
Exchange Act shall comply with Rule 16b-3(e) thereunder, to the extent
applicable. In particular, such Stock Appreciation Rights shall be exercisable
only pursuant to an irrevocable election made at least six months prior to the
date of exercise or within the applicable ten business day “window” periods
specified in Rule 16b-3(e)(3).
     (ii) Upon the exercise of a Stock Appreciation Right, an optionee shall be
entitled to receive an amount in cash and/or shares of Stock equal in value to
the excess of the Fair Market Value of one share of Stock over the option price
per share specified in the related Stock Option multiplied by the number of
shares in respect of which the Stock Appreciation Right shall have been
exercised, with the Committee having the right to determine the form of payment.
When payment is to be made in shares, the number of shares to be paid shall be
calculated on the basis of the Fair Market Value of the shares on the date of
exercise. When payment is to be made in cash, such amount shall be calculated on
the basis of the average of the highest and lowest quoted selling price, regular
way, of the Stock on the New York Stock Exchange or such other exchange or
market as is the principal trading market for the Stock, or, if no such sale of
Stock is reported on such date, the fair market value of the Stock as determined
by the Committee in good faith.
     (iii) Stock Appreciation Rights shall be transferable only when and to the
extent that the underlying Stock Option would be transferable under Section 5(e)
of the Plan.
     (iv) Upon the exercise of a Stock Appreciation Right, the Stock Option or
part thereof to which such Stock Appreciation Right is related shall be deemed
to have been exercised for the purpose of the limitation set forth in Section 3
of the Plan on the number of shares of Stock to be issued under the Plan.
     (v) The Committee, in its sole discretion, may also provide that, in the
event of a Change in Control and/or a Potential Change in Control, the amount to
be paid upon the exercise of a Stock Appreciation Right shall be based on the
Change in Control Price, subject to such terms and conditions as the Committee
may specify at grant.
     (vi) The Committee may condition the exercise of any Stock Appreciation
Right upon the attainment of specified performance goals or other factors as the
Committee may determine, in its sole discretion. Unless specifically provided in
the applicable award agreement, any such conditional Stock Appreciation Right
held by a grantee subject to Section 16(a) of the Exchange Act shall not be
exercisable until the expiration of six months following the satisfaction of the
condition giving rise to such Stock Appreciation Right.

- 12 -



--------------------------------------------------------------------------------



 



SECTION 7. Restricted Stock.
     (a) Administration. Shares of Restricted Stock may be issued either alone,
in addition to or in tandem with other awards granted under the Plan and/or cash
awards made outside the Plan. The Committee shall determine the eligible persons
to whom, and the time or times at which, grants of Restricted Stock will be
made, the number of shares of Restricted Stock to be awarded to any person, the
price (if any) to be paid by the recipient of Restricted Stock (subject to
Section 7(b)), the time or times within which such awards may be subject to
forfeiture, and the other terms, restrictions and conditions of the awards in
addition to those set forth in Section 7(c).
     The Committee may condition the grant of Restricted Stock upon the
attainment of specified performance goals or such other factors as the Committee
may determine, in its sole discretion.
     The provisions of Restricted Stock awards need not be the same with respect
to each recipient.
     (b) Awards and Certificates. The prospective recipient of a Restricted
Stock award shall not have any rights with respect to such award, unless and
until such recipient has executed an agreement evidencing the award and has
delivered a fully executed copy thereof to the Corporation, and has otherwise
complied with the applicable terms and conditions of such award.
     (i) The purchase price for shares of Restricted Stock shall be established
by the Committee and may be zero.
     (ii) Awards of Restricted Stock must be accepted within a period of 60 days
(or such shorter period as the Committee may specify at grant) after the award
date, by executing a Restricted Stock Award Agreement and paying whatever price
(if any) is required under Section 7(b)(i).
     (iii) Each participant receiving a Restricted Stock award shall be issued a
stock certificate in respect of such shares of Restricted Stock. Such
certificate shall be registered in the name of such participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award.
     (iv) The Committee shall require that the stock certificates evidencing
such shares be held in custody by the Corporation until the restrictions thereon
shall have lapsed, and that, as a condition of any Restricted Stock award, the
participant shall have delivered a stock power, endorsed in blank, relating to
the Stock covered by such award.
     (c) Restrictions and Conditions. The shares of Restricted Stock awarded
pursuant to this Section 7 shall be subject to the following restrictions and
conditions:

- 13 -



--------------------------------------------------------------------------------



 



     (i) In accordance with the provisions of this Plan and the award agreement,
during a period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge, assign or otherwise encumber shares of Restricted Stock awarded under
the Plan. Within these limits, the Committee, in its sole discretion, may
provide for the lapse of such restrictions in installments and may accelerate or
waive such restrictions in whole or in part, based on service, performance
and/or such other factors or criteria as the Committee may determine, in its
sole discretion.
     (ii) Except as provided in this paragraph (ii) and Section 7(c)(i), the
participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a stockholder of the Corporation, including the right to vote the
shares, and the right to receive any cash dividends. The Committee, in its sole
discretion, as determined at the time of award, may permit or require the
payment of cash dividends to be deferred and, if the Committee so determines,
reinvested, subject to Section 14(e), in additional Restricted Stock to the
extent shares are available under Section 3, or otherwise reinvested. Pursuant
to Section 3 above, Stock dividends issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued. If the Committee so determines,
the award agreement may also impose restrictions on the right to vote and the
right to receive dividends.
     (iii) Subject to the applicable provisions of the award agreement and this
Section 7, upon termination of a participant’s employment with the Corporation
and any Subsidiary or Affiliate for any reason during the Restriction Period,
all shares still subject to restriction will vest, or be forfeited, in
accordance with the terms and conditions established by the Committee at or
after grant.
     (iv) If and when the Restriction Period expires without a prior forfeiture
of the Restricted Stock subject to such Restriction Period, certificates for an
appropriate number of unrestricted shares shall be delivered to the participant
promptly.
     (d) Minimum Value Provisions. In order to better ensure that award payments
actually reflect the performance of the Corporation and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a restricted stock award, subject to such
performance, future service, deferral and other terms and conditions as may be
specified by the Committee.

- 14 -



--------------------------------------------------------------------------------



 



SECTION 8. Other Stock-Based Awards.
     (a) Administration. Other Stock-Based Awards, including, without
limitation, performance shares, convertible preferred stock, convertible
debentures, exchangeable securities and Stock awards or options valued by
reference to earnings per share or Subsidiary performance, may be granted either
alone or in addition to or in tandem with Stock Options, Stock Appreciation
Rights or Restricted Stock granted under the Plan and/or cash awards made
outside of the Plan; provided that no such Other Stock-Based Awards may be
granted in tandem with Incentive Stock Options if that would cause such Stock
Options not to qualify as Incentive Stock Options pursuant to Section 422 of the
Code.
     Subject to the provisions of the Plan, the Committee shall have authority
to determine the persons to whom and the time or times at which such awards
shall be made, the number of shares of Stock to be awarded pursuant to such
awards, and all other conditions of the awards. The Committee may also provide
for the grant of Stock upon the completion of a specified performance period.
     The provisions of Other Stock-Based Awards need not be the same with
respect to each recipient.
     (b) Terms and Conditions. Other Stock-Based Awards made pursuant to this
Section 8 shall be subject to the following terms and conditions:
          (i) Shares subject to awards under this Section 8 and the award
agreement referred to in Section 8(b)(v) below, may not be sold, assigned,
transferred, pledged or otherwise encumbered prior to the date on which the
shares are issued, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.
          (ii) Subject to the provisions of this Plan and the award agreement
and unless otherwise determined by the Committee at grant, the recipient of an
award under this Section 8 shall be entitled to receive, currently or on a
deferred basis, interest or dividends or interest or dividend equivalents with
respect to the number of shares covered by the award, as determined at the time
of the award by the Committee, in its sole discretion, and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Stock or otherwise reinvested.
          (iii) Any award under Section 8 and any Stock covered by any such
award shall vest or be forfeited to the extent so provided in the award
agreement, as determined by the Committee, in its sole discretion.
          (iv) In the event of the participant’s Retirement, Disability or
death, or in cases of special circumstances, the Committee may, in its sole
discretion, waive in whole or in part any or all of the remaining limitations
imposed hereunder (if any) with respect to any or all of an award under this
Section 8.

- 15 -



--------------------------------------------------------------------------------



 



          (v) Each award under this Section 8 shall be confirmed by, and subject
to the terms of, an agreement or other instrument by the Corporation and the
participant.
          (vi) Stock (including securities convertible into Stock) issued on a
bonus basis under this Section 8 may be issued for no cash consideration. Stock
(including securities convertible into Stock) purchased pursuant to a purchase
right awarded under this Section 8 shall be priced at least 85% of the Fair
Market Value of the Stock on the date of grant.
SECTION 9. Awards to Outside Directors.
     (a) The provisions of this Section 9 shall apply only to awards to Outside
Directors in accordance with this Section 9. The Committee shall have no
authority to determine the timing, terms or conditions of any award under this
Section 9.
     (b) On the date of the Annual Meeting of Shareholders at which an Outside
Director is elected as an Outside Director for the first time, such Outside
Director will receive and on the date of the 1997 Annual Meeting of
Shareholders, each Outside Director will receive an automatic grant of
restricted stock (together with the shares of restricted stock granted pursuant
to Section 9(c), “Outside Directors Restricted Stock”) pursuant to this
Section 9 in a number of shares of stock which will be determined by dividing:
     (i) $15,000 by
     (ii) the average of the daily closing prices of the Stock for the first
five (5) trading days of the month in which the Annual Meeting is held (as
reported in The Wall Street Journal), rounding up or down any fractional share
of Stock to the nearest whole share (the “Outside Director Restricted Stock
Value Denominator”).
     (c) On the date of each Annual Meeting of Shareholders beginning in 2003,
each Outside Director will receive an automatic grant of restricted stock
(together with the shares of restricted stock granted pursuant to Section 9(b),
“Outside Director Restricted Stock”) in a number of shares of stock which will
be determined by dividing $44,000 by the Outside Director Restricted Stock Value
Denominator.
     (d) The Outside Director Restricted Stock shall vest as follows:
     (i) At the first Annual Meeting of Shareholders following the Annual
Meeting at which the Outside Director Restricted Stock was granted, if the
grantee is still serving as a director of the Corporation, the Outside Director
Restricted Stock shall vest with respect to one-third of the shares of the
Outside Director Restricted Stock;
     (ii) At the second Annual Meeting of Shareholders following the Annual
Meeting at which the Outside Director Restricted Stock was granted, if the
director is still

- 16 -



--------------------------------------------------------------------------------



 



serving as a director of the Corporation, the Outside Director Restricted Stock
shall vest with respect to one-half of the remaining shares of the Outside
Director Restricted Stock; and
     (iii) At the third Annual Meeting of Shareholders following the Annual
Meeting at which the Outside Director Restricted Stock was granted, if the
director is still serving as a director of the Corporation, the Outside Director
Restricted Stock shall vest with respect to the remaining shares of Outside
Director Restricted Stock.
     (e) By written notice to the Secretary of the Corporation given at least
six months prior to the end of a fiscal year, an Outside Director may elect
irrevocably to receive all or a specified portion of his annual retainers for
board membership and any committee chairmanship for the following fiscal year in
a number of shares of restricted stock (the “Retainer Stock”) determined by
dividing the total amount of retainer specified in the election by 75% of the
average of the daily closing prices of the Stock on the New York Stock Exchange
(as reported in The Wall Street Journal) for the last five trading days of the
fiscal year in which the election was made. Shares of the Retainer Stock shall
be granted as of the first business day of the fiscal year as to which the
election is effective, subject to forfeiture to the extent not earned upon the
Outside Director’s ceasing to serve as a director or committee chairman during
such fiscal year.
     (f) Until the earlier of (i) five years from the date of grant and (ii) the
date on which the Outside Director ceases to serve as a director of the
Corporation (the “Outside Director Period of Restriction”), no Outside Director
Restricted Stock or Retainer Stock may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, otherwise than by will or by the laws of
descent and distribution.
          Each certificate representing Outside Director Restricted Stock and
Retainer Stock granted pursuant to this Section 9 shall bear the following
legend:
     “The sale or other transfer of the shares represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer set forth in the Genesco Inc. 1996 Stock Incentive Plan
(the “Plan”), and rules of administration adopted pursuant to such Plan. A copy
of the Plan and the rules of such Plan may be obtained from the Secretary of
Genesco Inc.”
Once the Outside Director Period of Restriction has lapsed, the grantee shall be
entitled to have the legend required by this Section 9 removed from such stock
certificate(s); provided however, that such certificate shall be subject to any
legend required by applicable state or federal law.

- 17 -



--------------------------------------------------------------------------------



 



     (g) From the date on which the Outside Director Restricted Stock and
Retainer Stock is granted, grantees awarded such Stock may exercise full voting
rights with respect to the Outside Director Restricted Stock and Retainer Stock.

  (h)   Grantees holding Outside Director Restricted Stock or Retainer Stock
that has vested in accordance with Section 9(c) or (d) hereof shall be entitled
to receive all dividends and other distributions paid with respect to such
shares of Stock while they are so held. If any such dividends, or distributions
are paid in Stock, such shares of Stock shall be subject to the same
restrictions on transferability as the shares of Outside Director Restricted
Stock or Retainer Stock with respect to which they were paid.

     (i) On the date of the Annual Meetings of Shareholders of the Corporation
in 2001 and 2002, each Outside Director received the automatic grant of options
(the “Outside Director Stock Options”) to purchase 4,000 shares of Common Stock
at an exercise price equal to the Fair Market Value of the Common Stock on the
date of grant. The Outside Director Stock Options became exercisable six months
after their respective dates of grant, and shall expire at 11:59 p.m. Nashville,
Tennessee, time on the tenth anniversary of their respective dates of grant.
They may be exercised by giving written notice of exercise, accompanied by
payment in full of the exercise price, either by check or by wire transfer of
funds. The Outside Director Stock Options shall not be transferable except by
will or by the laws of descent and distribution. In the event of death of an
Outside Director holding Outside Director Stock Options, they may thereafter be
exercised, to the extent they were exercisable at the time of death, by the
legal representative of the estate or by the legatee under the will of the
Outside Director, for a period of one year after the date of death or until
their earlier expiration, whichever period is shorter. If an Outside Director
ceases to serve on the Board of Directors for any reason other than death, the
Outside Director’s Outside Director Stock Options may thereafter be exercised,
to the extent they were exercisable at the date on which the holder’s service
terminated, for a period of three months after such date or until their earlier
expiration, whichever period is shorter.
     (j) All restrictions imposed on the Outside Director Restricted Stock and
Retainer Stock shall expire automatically upon a Change in Control, but the
Outside Director Restricted Stock, the Retainer Stock and the Outside Director
Stock Options shall not otherwise be subject to Section 10 hereof.
     (k) All shares of Outside Director Restricted Stock and Retainer Stock and
all Outside Director Stock Options which have not vested in accordance with
Section 9(c), (d) or (h), as applicable, at the time of a grantee’s resignation,
removal or failure to be elected as a member of the Board of Directors shall be
forfeited and such forfeited shares shall again be available for award
hereunder.
     (l) The Board may not amend or alter this Section 9, except as provided in
Section 11, without the approval of the holders of a majority of the issued and
outstanding shares

- 18 -



--------------------------------------------------------------------------------



 



of Common Stock, and in no event shall this Section 9 be amended more than once
every six months, other than to comply with changes in the Code or the Employee
Retirement Income Security Act of 1974, as amended, or the regulations
thereunder.
SECTION 10. Change in Control Provisions.
     (a) Impact of Event. In the event of:
     (1) a “Change in Control” as defined in Section 10(b) or
     (2) a “Potential Change in Control” as defined in Section 10(c), but only
if and to the extent so determined by the Committee or the Board at or after
grant (subject to any right of approval expressly reserved by the Committee or
the Board at the time of such determination),
the following acceleration and valuation provisions shall apply if so determined
by the Board in its sole discretion:
     (i) Any Stock Appreciation Rights (including, without limitation, any
Limited Stock Appreciation Rights) outstanding for at least six months and any
Stock Option awarded under the Plan not previously exercisable and vested shall
become fully exercisable and vested.
     (ii) The restrictions applicable to any Restricted Stock and Other
Stock-Based Awards, in each case to the extent not already vested under the
Plan, shall lapse and such shares and awards shall be deemed fully vested.
     (iii) Except as otherwise provided in Section 10(a)(iv) below, the value of
all outstanding Stock Options, Stock Appreciation Rights, Restricted Stock and
Other Stock-Based Awards, in each case to the extent vested, shall, unless
otherwise determined by the Committee in its sole discretion at or (except in
the case of an Incentive Stock Option) after grant but prior to any Change in
Control, be cashed out on the basis of the “Change in Control Price” as defined
in Section 10(d) as of the date such Change in Control or such Potential Change
in Control is determined to have occurred or such other date as the Committee
may determine prior to the Change in Control.
     (iv) In the case of any Stock Options, Stock Appreciation Rights,
Restricted Stock and Other Stock-Based Awards held by any person subject to
Section 16(a) of the Exchange Act, the value of all such Stock Options, Stock
Appreciation Rights, Restricted Stock or Other Stock-Based Awards, in each case
to the extent that they are vested and have been held for at least six months,
shall (unless otherwise determined by the Committee in its sole discretion) be
cashed out on the basis of the “Change in Control Price” as defined in Section
10(d) as of the date of such Change in Control or such

- 19 -



--------------------------------------------------------------------------------



 



Potential Change in Control is determined to have occurred, but only if the
Change in Control or Potential Change in Control is outside the control of the
grantee for purposes of Rule 16b-3(e)(3) under the Exchange Act, or any
successor provision promulgated by the Securities and Exchange Commission.
     (b) Definition of Change in Control. For purposes of Section 10(a), a
“Change in Control” means the happening of any of the following:
     (i) any person or entity, including a “group” as defined in
Section 13(d)(3) of the Exchange Act, other than the Corporation or a
wholly-owned subsidiary thereof or any employee benefit plan of the Corporation
or any of its Subsidiaries, becomes the beneficial owner of the Corporation’s
securities having 15% or more of the combined voting power of the then
outstanding securities of the Corporation that may be cast for the election of
directors of the Corporation (other than as a result of an issuance of
securities initiated by the Corporation in the ordinary course of business); or
     (ii) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sales of assets or contested
election, or any combination of the foregoing transactions, less than a majority
of the combined voting power of the then outstanding securities of the
Corporation or any successor corporation or entity entitled to vote generally in
the election of the directors of the Corporation or such other corporation or
entity after such transaction are held in the aggregate by the holders of the
Corporation’s securities entitled to vote generally in the election of directors
of the Corporation immediately prior to such transaction; or
     (iii) during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Corporation’s stockholders, of each director of the
Corporation first elected during such period was approved by a vote of at least
two-thirds of the directors of the Corporation then still in office who were
directors of the Corporation at the beginning of any such period.
     (c) Definition of Potential Change in Control. For purposes of
Section 10(a), a “Potential Change in Control” means the happening of any one of
the following:
     (i) The approval by stockholders of an agreement by the Corporation, the
consummation of which would result in a Change in Control of the Corporation as
defined in Section 10(b); or
     (ii) The acquisition of beneficial ownership, directly or indirectly, by
any entity, person or group (other than the Corporation or a Subsidiary or any
Corporation employee benefit plan (including any trustee of such plan acting as
such trustee)) of

- 20 -



--------------------------------------------------------------------------------



 



securities of the Corporation representing 5% or more of the combined voting
power of the Corporation’s outstanding securities and the adoption by the
Committee of a resolution to the effect that a Potential Change in Control of
the Corporation has occurred for purposes of this Plan.
     (d) Change in Control Price. For purposes of this Section 10, “Change in
Control Price” means the highest price per share paid in any transaction
reported on the New York Stock Exchange or such other exchange or market as is
the principal trading market for the Stock, or paid or offered in any bona fide
transaction related to a Potential or actual Change in Control of the
Corporation at any time during the 60 day period immediately preceding the
occurrence of the Change in Control (or, where applicable, the occurrence of the
Potential Change in Control event), in each case as determined by the Committee
except that, in the case of Incentive Stock Options and Stock Appreciation
Rights relating to Incentive Stock Options, such price shall be based only on
transactions reported for the date on which the optionee exercises such Stock
Appreciation Rights or, where applicable, the date on which a cash out occurs
under Section 10(a)(iii).
SECTION 11. Amendments and Termination.
     The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under a Stock Option, Stock Appreciation Right,
Restricted Stock, Other Stock-Based Award or Outside Director Restricted Stock
theretofore granted, without the optionee’s or participant’s consent or which,
without the approval of the Corporation’s stockholders, would:
     (a) except as expressly provided in this Plan, increase the total number of
shares reserved for the purpose of the Plan;
     (b) materially increase the benefits accruing to participants under the
Plan; or
     (c) materially modify the requirements as to eligibility for participation
in the Plan.
     The Committee may amend the terms of any Stock Option or other award
theretofore granted, prospectively or retroactively, but, subject to Section 3
above, no such amendment shall impair the rights of any holder without the
holder’s consent. The Committee may also substitute new Stock Options for
previously granted Stock Options (on a one for one or other basis), including
previously granted Stock Options having higher option exercise prices.
     Subject to the above provisions, the Board shall have broad authority to
amend the Plan to take into account changes in applicable securities and tax
laws and accounting rules, as well as other developments.

- 21 -



--------------------------------------------------------------------------------



 



SECTION 12. Unfunded Status of Plan.
     The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments not yet made to a
participant or optionee by the Corporation, nothing contained herein shall give
any such participant or optionee any rights that are greater than those of a
general creditor of the Corporation. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Stock or payments in lieu of or with respect
to awards hereunder; provided, however, that, unless the Committee otherwise
determines with the consent of the affected participant, the existence of such
trusts or other arrangements is consistent with the “unfunded” status of the
Plan.
SECTION 13. General Provisions.
     (a) The Committee may require each person purchasing shares pursuant to a
Stock Option or other award under the Plan to represent to and agree with the
Corporation in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof. The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.
     All certificates for shares of Stock or other securities delivered under
the Plan shall be subject to such stock-transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable Federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     (b) Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to stockholder approval
if such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases.
     (c) The adoption of the Plan shall not confer upon any employee of the
Corporation or any Subsidiary or Affiliate any right to continued employment
with the Corporation or a Subsidiary or Affiliate, as the case may be, nor shall
it interfere in any way with the right of the Corporation or a Subsidiary or
Affiliate to terminate the employment of any of its employees at any time.
     (d) No later than the date as of which an amount first becomes includible
in the gross income of the participant for Federal income tax purposes with
respect to any award under the Plan, the participant shall pay to the
Corporation, or make arrangements satisfactory to the Committee regarding the
payment of, any Federal, state, or local taxes of any kind required by law to be
withheld with respect to such amount. The Committee may require withholding

- 22 -



--------------------------------------------------------------------------------



 



obligations to be settled with Stock, including Stock that is part of the award
that gives rise to the withholding requirement. The obligations of the
Corporation under the Plan shall be conditional on such payment or arrangements
and the Corporation and its Subsidiaries or Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the participant.
     (e) The actual or deemed reinvestment of dividends or dividend equivalents
in additional Restricted Stock (or other types of Plan awards) at the time of
any dividend payment shall only be permissible if sufficient shares of Stock are
available under Section 3 for such reinvestment (taking into account then
outstanding Stock Options and other Plan awards).
     (f) The Plan and all awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Tennessee.
     (g) The members of the Committee and the Board shall not be liable to any
employee or other person with respect to any determination made hereunder in a
manner that is not inconsistent with their legal obligations as members of the
Board. In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any option granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Corporation) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such Committee member is liable
for negligence or misconduct in the performance of his duties; provided that
within 60 days after institution of any such action, suit or proceeding, the
Committee member shall in writing offer the Corporation the opportunity, at its
own expense, to handle and defend the same.
     (h) In addition to any other restrictions on transfer that may be
applicable under the terms of this Plan or the applicable award agreement, no
Option, Stock Appreciation Right, Restricted Stock award, or Other Stock-Based
Award or other right issued under this Plan is transferable by the participant
other than by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined under the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended. The designation of
a beneficiary will not constitute a transfer.

- 23 -



--------------------------------------------------------------------------------



 



SECTION 14. Effective Date of Plan.
     The Plan shall be effective as of the date of approval of the Plan by a
majority of the votes cast on the question of the Plan’s approval by the holders
of the Corporation’s Stock.
SECTION 15. Term of Plan.
     No Stock Option, Stock Appreciation Right, Restricted Stock award, Other
Stock-Based Award or Outside Director Restricted Stock award shall be granted
pursuant to the Plan on or after the tenth anniversary of the date of adoption
by the Plan by the Board, but awards granted prior to such tenth anniversary may
be extended beyond that date.

- 24 -